
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Latta (for
			 himself, Mr. Hall of Texas,
			 Mr. Terry, and
			 Mr. Skelton) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the thousands of Freemasons in
		  every State in the Nation and honoring them for their many contributions to the
		  Nation throughout its history.
	
	
		Whereas Freemasons, whose long lineage extends back to
			 before the Nation’s founding, have set an example of high moral standards and
			 charity for all people;
		Whereas the Founding Fathers of this great Nation and
			 signers of the Constitution, most of whom were Freemasons, provided a
			 well-rounded basis for developing themselves and others into valuable citizens
			 of the United States;
		Whereas members of the Masonic Fraternity, both
			 individually and as an organization, continue to make invaluable charitable
			 contributions of service to the United States;
		Whereas the Masonic Fraternity continues to provide for
			 the charitable relief and education of the citizens of the United
			 States;
		Whereas the Masonic Fraternity is deserving of formal
			 recognition of their long history of care-giving for the citizenry and their
			 example of high moral standards; and
		Whereas Freemasons have always revered and celebrated St.
			 John’s Day, June 24th, as dedicated to their patron saints: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the thousands of Freemasons in every State in the Nation and honors
			 them for their many contributions to the Nation throughout its history.
		
